Citation Nr: 18100128
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-39 370
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for tinnitus is granted.  
FINDING OF FACT
Affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his in-service noise exposure.  
CONCLUSION OF LAW
The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Army from March 1968 to March 1970.  He received the Vietnam Service Medal with four bronze service stars, among other commendations.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for tinnitus.  
In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veterans electronic claims file.  
 
Service Connection
Generally, to establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Tinnitus (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable. See id. ; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an organic disease of the nervous system to the list of disabilities explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  Service connection may also be established for tinnitus based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C. §§ 1110; 38 C.F.R. §§ 3.307, 3.309(a).  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  
In this case, the Veteran seeks entitlement to service connection for tinnitus.  He asserts that his tinnitus was caused by in-service exposure to noises during his time in Vietnam.  
During the August 2017 hearing, the Veteran asserted that he suffered tinnitus symptoms.  Evidence of tinnitus symptoms is highly subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  The Board finds his testimony regarding his current tinnitus to be credible, and thus, the first element of service connection is met.  
The Veteran has also asserted that his tinnitus began in service due to noise exposure.  His service treatment records, including his entrance and separation examinations, do not show symptoms of or complaints for tinnitus.  However, there is ample indication that he was exposed to acoustic trauma in service due to his MOS (military occupational specialty) as a combat medic during his service in Vietnam.  During the August 2017 hearing, the Veteran testified that he was frequently around various weapons going off, such as hand grenades and M-16s, without ear protection.   In addition, he testified that his tinnitus started after he suffered a concussion following being thrown from his bunk.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Further, his statements are corroborated by the service records which denote his duty assignments as a combat medic.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Therefore, affording the Veteran the benefit of the doubt, the second element of an in-service incurrence has been met.  
Next, as to continuity, the Veteran has indicated that he has experienced tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  
The Board notes that the October 2009 VA examiner was unable to provide a nexus between the Veterans tinnitus and service.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the chronic disease of tinnitus (38 C.F.R. § 3.309(a)) based on a finding of continuous symptoms of tinnitus since service rather than on direct service connection. 


In sum, there is evidence of acoustic trauma in-service and continuous symptoms of tinnitus since service; therefore, tinnitus is presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of tinnitus since service separation, all other service connection theories are rendered moot.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel 

